DISSENTING OPINION.
LAMM, C. J. —
Pláintiff sued Sims and others in the Pemiscot Circuit Court to determine title to certain land under former section 650 (now R. S. 1909, sec. 2535, as amended). Sims answered separately, *45claiming the land. Other defendants answered jointly, claiming- the land as against the world, and after that valiant challenge they straightway and, once for all, disappear from subsequent proceedings. Presently Sims (whom we will call defendant) took a change of venue to Ste. Genevieve. After a continuance by him it was once more continued by him to July 23, 1906, which we conclude is a day certain at an adjourned term, specially set, we take it, for the trial. When reached for trial on that day, Sims through counsel filed an application asking for a continuance until the nest day. That application was overruled. Thereupon Sims’ local attorneys stood mute, taking no further part. Defendant was not present in person. Thereat the cause was heard on one side and judgment, entered for plaintiffs, finding and decreeing they were the owners of the land as against all the defendants — one of plaintiffs, Susan Jeude, being adjudged a dowress, the rest owners of the fee, and the several defendants were forever barred from claiming any right, title, etc. The judgment has, inter alia, the following narration: “Now come the plaintiffs by their attorneys, and all the defendants having appeared and answered plaintiffs’ petition in said cause, say nothing further in bar of plaintiffs ’ action. ’ ’ Presently, on the same day the court adjourned to court in course, with nothing further done at that term. So, at the October term, 1906. But to the April term, 1907, defendant filed a motion to vacate the judgment. We'assume plaintiffs were served with a notice and copy of the motion. At any rate, they personally appeared to the April term, 1907, and filed a pleading called “an answer” to the motion. Thereupon on full appearances and full hearing the issues on the motion were tried. Taking time to consider, the court at a subsequent term entered a judgment and order vacating the judgment of July 23,1906. In due time plaintiff's made an attempt to have the vacating judgment and order set aside by a motion for *46new trial. Failing in that, they saved an exception and on apt steps came np by appeal. The appeal was lodged in the St. Lonis Conrt of Appeals and transferred here because title to real estate is involved.
. There is a main question, viz: On the facts, had. the court jurisdiction to enter its vacating judgment and order on a motion filed to a subsequent term? When that question is reached we will set forth sufficient of the record to intelligently dispose of it. There are some subsidiary points to be ruled to clear the way for the main controversy. Of them severally.
Motion: in'Record proper. I. It is argued for respondent there is no call in the bill of exceptions for the motion to vacate, nor is it preserved in such bill, hence it is not regularly here on appeal. This agreeable to the precept: That which does not appear where it should appear is the same as if it did not exist. Let us look to that.
The motion is in the record, but is in the abstract of the record proper, not in the abstract of the bill, and no call is made for it therein.
The point is without substance. Because :
Whilst the general rule is that a bill of exceptions is the proper receptacle for ordinary motions (Shohoney v. Railroad, 231 Mo. l. c. 152, post and ante) there are exceptions to the rule as well established as the rule itself. One of them is that a demurrer, stood on, or a motion filling the office of one, preserves itself without an exception and without a bill. [Shohoney case, supra.] Another exception is that motions, which, when served, have the office of due process of law or are in the nature of original and independent proceedings, though grafted on the main stem of the original suit, are in effect pleadings, become part of the record proper and come up without a bill. [Wilson v. Railroad, 108 Mo. l. c. 602 et seq., and cases cited; Ryan v. Growney, 125 Mo. l. c. 480; City of Tarkio v. Clark, 186 Mo. l. c. 293.]
*47Here tie motion to vacate antiorized a judgment setting aside tie former judgment and tie recovery of costs. Tie vacating judgment entered was to that effect. Tie proceeding, then, being to all intents and purposes an independent proceeding in wiici the motion was tie petition, it falls within tie noted exception to tie general rule.
Accordingly, tie point should be disallowed to respondent.
-Appeal: From vacating Judgment IL It is next argued by respondent tiat no appeal lies from tie vacating judgment, or order. We think that an unsound position alSOj because:
An appeal is a creature of statute only. Now, by Eevised Statutes 1909, section 2038, an appeal is allowed “from any final judgment in tie case or from any special order after final judgment in tie cause. ’ ’
As said heretofore, iñ a sense, this is a new suit. From that standpoint, broadly speaking, tie vacating judgment was a “final judgment” and an appeal lies by virtue of tie statute. But if tie proceeding to vacate be held not a new suit, yet tie statute still allows an appeal, because, on such view, tie vacating judgment or order may be allowed (without violence to reason or language) to fall into tie class of “any special order after final judgment in tie cause.” So tiat, for óur present purposes, we may reserve tie question whether tie vacating judgment or order, on one hand, is a “final judgment” or, on tie other, Is a “special order after final judgment,” since it is one or tie other and an appeal lies either way. And so we have held. [State ex rel. v. Riley, 219 Mo. l. c. 695 et seq.] So, in Shuck v. Lawton, 249 Mo. 168, error was brought on such a vacating judgment and we took cognizance .of tie case. Doubtless other cases could be found by time and diligence in wiici we have entertained jurisdiction of appeals from orders refusing to vacate. Craig v. Smith, 65 Mo. 536, is one of tiat kind. Bur*48gess v. Hitt, 21 Mo. App. 313, evidences an instance of an appeal from a vacating judgment.
The practice being against respondent’s contention, the point should be ruled against him, the maxims being: Common observance is not to be departed from; Custom is second law; Custom is the best expounder of the law. [Donnell v. Wright, 199 Mo. l. c. 316.]
Rules of Oral ^c^ntfnue. IÍI. Appellants seek to impugn the vacating judgment, among other ways, by a rule of court. Let us look to that. The attack on the judgment in the motion is based on an alleged violation of an agreement to continue whereby it is said defendant was tricked out of his defense. Now, that agreement was not in writing. Judge George Willianis who made the agreement on behalf of Sims lived in St. Louis, as did the two plaintiffs who are said to have entered into the agreement. Sims’s other attorneys had no part therein, nor did plaintiffs ’ attorneys. Sims had arranged with Ely and Kelso of Kennett to assist Judge Williams at the trial, as will more fully appear hereafter. There was also an arrangement with Pratt and Whitledge who lived at the place of the trial, to assist as local counsel. Judge Williams was Sims’s principal attorney and had general charge of his business. He was recognized as the leader on defendants’ side. There was a rule of the Ste. Genevieve Circuit Court, number 22, reading:
“No agreement, understanding or stipulation of parties or their attorneys concerning any pending cause, or any matter of proceeding therein, will be recognized or enforced by the court unless made in writing and filed in said cause, or made in open court. ’ ’
It is not shown that Sims or Ely and Kelso or Judge Williams (all non-residents of Ste. Genevieve) knew of the existence of this rule. Presumably they did not. At the hearing of the application the existence of an agreement to continue was disputed. The *49record indicates that the rule was, at least, one ground upon which the court overruled the application, coupled with the conceded fact that the alleged agreement did not conform to it but rested alone in parol. In this view of the matter, it is argued for appellants that the above court rule not only impugns the vacating judgment but made the original impregnable against attack.
But we are not willing to follow the lead of that suggestion. General rules of court, like general principles of law, are subject to exceptions when justice cries out for the exception. Court rules are mere ends to the attainment of justice, and are not to be twisted into instruments of injustice. Courts, about the exalted office of dispensing justice, are not to have their functions starved and atrophied by a mere phrase or rule, in an exceptional case calling for a suspension of the rule as a debt due to justice. Says Chief Justice. Taney (United States v. Breitling, 61 U. S. l. c. 254): ‘ ‘And it is always within the power of the court to suspend its own rules, or except* a particular case from its operation, whenever the purposes of justice require it.” Speaking to a rule of court (quatuor pedibus currit with the one at bar) interposed in McIntosh v. Crawford County, 13 Kan. l. c. 176, the court said through Brewer, J.: “Even with such a rule it would not follow that a court was bound to tolerate so gross a breach of faith. [To-wit, a violation of a verbal agreement to continue which tricked the other party into absence and out of his defense.] The rules are designed to prevent injustice, not to further and accomplish it. The question is not, whether the court would have erred after notice of such a parol agreement in compelling the plaintiff to go to trial, but whether a party after making such an agreement can be allowed in a court of justice to profit by breaking *50it.” [Pickett v. Wallace, 54 Cal. 147, is in point, and Fritz v. Railroad, 243 Mo. l. c. 68, arguendo.]
On suck reasons we conclude tkat if tke court gave full credence to tke evidence on bekalf of defendant (of wkick more presently), tke rule, witkout more, interposed no impassable obstacle to relief. Appellants ’ case can not alone stand, tkerefore, on tkat narrow point. It was not reversible error to except tke case from tke court rule, as was done.
Tke point skould be ruled against appellants.
IV. Witk tke foregoing questions at rest, tke main controversy confronts us. It (assuming facts already stated) searckes otker record facts, wkick follow:
Judgment: Obtained by Fraud: Setting Aside on Motion. It substantially appears tkat two of plaintiffs wko seem to kave acted for all (and tkere is no evidence tending to skow tkeir acts were repudiated by tke otkers as unautkorized) appeared at tke office of Judge Williams in St. Louis some days prior to tke day of trial. Tkey kad not been able to bear from tkeir own attorney. A negotiation for a compromise seems to kave been pending and, to tkat end, tke plan of Mr. Sims was to presently send kis son to Pemiscot to tkorougkly investigate tke value of tke land, wkick ke proposed to do. (Note: We do not mean to say tkat tke facts we relate were not disputed in part. It is sufficient to state tkat on bekalf of Sims tke court keard testimony on tke motion to vacate tending to prove tkem.) Tke two plaintiffs proposed a continuance pending tke compromise negotiation. Judge Williams agreed to it. He offered to notify plaintiffs ’ attorneys of tke agreement, but tkey took it upon tkemselves to do so, preferring tkat course. Mr. Sims at tkat time was in poor kealtk, on tkat account was planning a trip nortk, and kad postponed it to attend tke trial. Tke evidence tends to skow ke kad a meritorious defense; tkat ke kad paid tke taxes on tke land *51for a score of years and claimed and had evidence of title.
Judge Williams had, as said, charge of Mr. Sims’s business in Southeast Missouri and we infer was about to go on the bench. Be that one way or the other, an arrangement had been made with Ely and Kelso to take charge of Sims’s business in that region and relieve Judge Williams. The latter, however, was to remain chief counsel in the instant case and try it with the assistance of the former. To that end he alone had made and had charge of the trial preparations. As said, a firm of local attorneys was also employed, but they had received no instructions, knew nothing of the merits and were to assist in the actual trial, when it came on, under the supervision and direction of their associates. At once on the agreement to continue, Mr. Sims was notified by Judge Williams that the case would not be tried and,- on the strength of that information, he left for the north. He knew nothing of the trial or of the judgment until, say, six weeks after-wards. Judge Williams promptly notified Ely and Kelso that the case would not be' tried and that they need not appear. He also out of caution asked them to notify the attorneys on the other side. Through some inadvertence this was not done, neither did plaintiffs notify their attorneys as Judge Williams testified they were to do. Relying on the agreement, Judge Williams left the city of St. Louis with his'family for California, Missouri. He left in his St. Louis office all title papers and documents pertinent to the defense. On the day set plaintiffs and their attorneys appeared in court and demanded a trial. Thereupon the local attorneys for Sims, up to that time apparently in utter ignorance of the facts, got into hasty telephone communication with Judge Williams’s office at St. Louis and that office got into communication with Judge Williams at California. By these means information was conveyed to Sim’s local attorneys of the agreement and *52the reason of the absence of Williams, Sims and Ely and Kelso. The upshot was that it was ascertained that Judge Williams could reach the place of trial on the next day and bring with him Sims’s documentary evidence, if the trial was to come off. Accordingly an application for a continuance was drawn instamter by the local attorneys asking for a continuance until the next day only. Through the haste and lack of information it did not disclose that Sims had gone north and could not set forth all the facts, but it did the best possible, and disclosed to the court that the local attorneys had none of the title deeds essential to the defense and were in a state of unpreparedness. The application was in technical form and was verified by affidavit. It was overruled and, as said, the local attorneys took no further part. It should be said that while agreeing that they visited Judge Williams’s office and that a continuance was talked of, as well as a compromise, plaintiffs denied making any agreement to continue. It will not be necessary to cumber the .record with their testimony or of the corroborating testimony on either side, for if the court gave credence to the evidence for Sims on the hearing on the motion to vacate, as it had the right to do, then, the facts appealed strongly to the sound' discretion of the court, provided it had any to exercise. The foregoing sufficiently outlines the substance of the controversy.
At the trial of the motion, plaintiffs insisted the court had no jurisdiction to grant relief, and jurisdiction is the master question here for determination. In determining that question of law we should leave it to the trial court to weigh the testimony, and we should not find fault with it for accepting defendant’s theory of the facts.
(a) As an aid in determining that question some preliminary observations are useful:
(1) In the first place, the facts on defendant’s side bring the cause within an ancient head of equity *53jurisdiction, to-wit, relief against a judgment obtained by fraud, in extrinsic and collateral matter, by which defendant was tricked out of making his meritorious defense. Bresnehan v. Price, 57 Mo. 422, and Lee v. Harmon, 84 Mo. App. 157, are typical examples of cases illustrating the jurisdiction of a court of equity to grant relief where facts exist like those at bar.
Judgment: Obtained by Fraud: Relief by Motion: Custom. (2) In the next place, as will appear presently, the foregoing does not state the whole source or manner of the remedy; for a practice prevails in many courts permitting a cumulative remedy, to-wit, summary relief by way of motion. The sources of this power, whether statutory, common law, or custom with the rules definding it and its limits, are somewhat obscure. The rules are ill defined and he would be a bold judge who would now undertake the task of setting metes and bounds to it — one declined by so wise and learned a jurist as Mr. Justice Miller. [Bronson v. Schulten, 104 U. S. l. c. 416 et seq.] But that the practice exists and may be called into play to prevent a miscarriage of justice and grant quick relief by motion in the same cause, in exceptional cases, can not be gainsaid. Speaking to the point, Mr. Justice Miller says in the Bronson-Schulten case, supra (pp. 416-7):
“There has grown up, however, in the courts of law a tendency to apply to this control over their own judgments some of the principles of tbe courts of equity in cases which go a little further in administering summary relief than the old-fashioned writ of error coram vobis did. This practice has been founded in the courts of many of the States on statutes which conferred a prescribed and limited control over the judgment of a court after the expiration of the term at which it was rendered. In some cases the summary remedy by motion has been granted as founded in the *54inherent power of the court over its own judgments, and to avoid the expense and delay of a formal suit in chancery. It can easily be seen how this practice is justified in courts of the States where a system has been adopted which amalgamates the equitable and common-law jurisdiction in one form of action, as most of the rules of procedure do.”
{Note:- I stress the last sentence in the above excerpt as pregnant and apposite. . Missouri is in the class of States justifying the practice and doubtless it harks back to the reason indicated. It is of great significance, also, to mark the fact that no word of condemnation of the practice can be found in any case in our appellate courts, though many opportunities have arisen for criticism if such was called for because of any inherent vice in relief by motion after the term in exceptional cases crying out for it.)
A standard treatise (1 Black on Judgments [2 Ed.], sec. 303) sums up the matter in this way:
“The method of procuring the vacation of judgments which is by far the most commonly used, at the present day, is the proceeding by application to the court which rendered the judgment, in the form of a motion, with notice to the adverse party. This practice, being simple, speedy, and effective, is well calculated to promote the interests of justice with the least cost and trouble to suitors.”
Indeed it is not clear what inherent vice exists or what harm to jurisprudence can arise in summary relief by motion. When the parties are served with notice and appear (as here) there can be no question about due process of law, or “a day in court.” So, when the judgment is vacated in that way the original cause stands for trial on its merits and cases might be put where the plaintiff, in that'regard, would be left in a more advantageous position than he would occupy in a case where (as defendant) by a bill in equity and *55the decree of a chancellor the merits might he involved and be adjudicated against him in abrogating his judgment.
In the above regard the relief by motion is akin to that granted by a motion for a new trial — i. e., it touches the discretion of the very court whose confidence or process has been abused. ‘ ‘ Such relief, ’ ’ says Soott, J., in Stout v. Lewis, 11 Mo. l. c. 439, “operates merely as a delay at most and that delay may as well be borne in the court below as in coming to this court for redress.”
A familiar instance of relief by motion arises under the Attorney’s Lien Act. By that act a right was given, but no remedy. But a practice grew up, finding countenance in the common law, for relief not only by suit, but by motion and an adjudication on such motion of an attorney’s rights thereunder after satisfaction of a judgment. [Young v. Renshaw, 102 Mo. App. 173; Curtis v. Railroad, 118 Mo. App. 341; Wait v. Railroad, 204 Mo. 491.]
(3) In the next place, it must not be lost sight of that a judgment imports absolute verity and is the highest form of obligation. It is protected by the maxim: It is to the interest of the State that litigation come to an end. During a term the court holds its judgments in its breast, but after term, as a general rule, they may not be set aside except for some fraud or trickery scandalizing the administration of justice and arising (not out of the negligence of a party nor out of perjury at the trial, but), as said heretofore, extrinsically and collaterally whereby the court itself has become an instrument of injustice. [Howard v. Scott, 225 Mo. l. c. 711 et seq.] Eelief by motion, if such right exists in this State, must be strictly confined within the general bounds of that settled doctrine, except where a certain form of relief in a certain class of cases is expressly granted by statute by a “petition for review,” infra.
*56(4) In the' next place, there is a statutory scheme for vacating final judgments hy a “petition for review.”' [R. S. 1909, secs. 2101 to 2108 inclusive.] But there being service by summons in the instant case it does not fall within the purview of those sections.
(5) In the next place, there is a statute under which relief has been granted in many cases (Revised Statutes 1909, sec. 2121) reading:
“ Judgments in any court of record shall not be set aside for irregularity, on motion, unless such motion be made within three years after the term at which such judgment was rendered.”
It would appear that such section, in words, does not grcmt a power but puts a limitation on a power assumed to exist. However, the rule has been to allow it as a source of judicial power and it has been uniformly applied in that way. It will be observed it uses the word “irregularity.” Accordingly, on that word as a hinge all the cases brought under the section turn. What is an “irregularity” in a legal sense? Tidd defines it (1 Tidd, Pr. [3 Am. Ed.], p. 512) thus: “An irregularity may be defined to be, the want of adherence to some prescribed rule or mode of proceeding ; and it consists, either in omitting to do something that is necessary for the due and orderly conducting of a suit, or doing it in an unseasonable time, or improper manner. ’ ’ Buss, J., shortens the definition by accepting that part of Tidd’s before the semicolon. [Downing v. Still, 43 Mo. l. c. 317.] We have ruled over and over again that the irregularity reached by motion under that section must be one patent on the record and not resting in proof dehors the record. [Shuck v. Lawton, 249 Mo. 168; State ex rel. v. Riley, 219 Mo. l. c. 681, and cases cited.] The irregularity in the mind of the lawmaker is distinguished by the courts from mere £ £ error. ’ ’ [Ex parte Toney, 11 Mo. 661; State ex rel. v. Tate, 109 Mo. l. c. 270-1.]
*57To illustrate: Rendering a judgment on service by publication based on an allegation of non-residence in the petition when none such exists would be an irregularity patent of record. [Shuck v. Lawton, supra.] We construe Chambers v. Carthel, 35 Mo. 374, to rule that if a judgment be taken exceeding the amount prayed in the petition that would be an irregularity under the statute. Taking judgment after an order of reference would be an irregularity. [Stacker v. Circuit Court, 25 Mo. 401.] A judgment which the record shows was taken prematurely is such irregularity. [Branstetter v. Rives, 34 Mo. 318.] A judgment on a revivor of an action without the entry of appearance or service of a scire facias is such irregularity. [Harkness v. Austin, 36 Mo. 47.]
Such examples might be added to indefinitely to illustrate the application of the statute, but the foregoing suffice. Evidently there was no irregularity of that class in the case at bar and respondent’s case can not prosper on that statute.
(b) This brings us to a motion called a motion in the nature of a writ of error coram nobis; sometimes called, when issued by a reviewing court to a trial court, a writ of error coram vobis. [Bl. L. Dict. tit. “coram.”]
Judgment Obtained by Fraud: Setting Aside on Motion in Nature of Writ Coram Nobis. It will be observed that a writ of error coram nobis as well as a writ of error coram vobis at common law were actual writs and, speaking with reference to .a growth in the law, it is apparent that the very existence of • a motion in the nature of such writs, whereby a simple and speedy remedy is attained, imports a growth in the law; for I do not find that a motion in the nature of the writ of error coram nobis or coram vobis was known at the old common law. And why should not the law grow? Did not the common law grotv? Did not *58equity grow? Courts are not lawmakers but the large fact remains that the body of the law relating to rules of procedure', rules of interpretation, rules of construction, rules of evidence and many other working theories of the law are the exclusive work of courts. Are they the worse off for that? The very common law itself is a mere “system of unwritten law, not evidenced by statutes, but by tradition and the opinions and judgments of the sages of the law.” [Per Scott, J., in Riddick v. Walsh, 15 Mo. l. c. 536.] There is nothing, then, revolutionary or singular, let alone reprehensible, in the proposition that courts have worked out, as a sensible instrumentality in administering justice, a motion in the nature of a writ of error coram nobis, entirely without aid of the lawmaker, or that they have recourse to the common law for the bases or prototypes for modern motions. In broad construction, the object of that motion is, after the term, to bring before the court some fact dehors the record which if the court had known it would not have rendered the judgment. Usually such fact" is coverture, or insanity, or' infancy absent a guardian ad litem, or the appearance of an attorney without authority, or the rendition of a judgment after death of a party without a revivor, or the sentencing of a defendant under age to the penitentiary, or the sentencing of a slave to the penitentiary for larceny. Examples of the various offices filled by this motion have been collected in Cross v. Gould, 131 Mo. App. 585 [Q. v.] And though we were of a different opinion on argument yet our conclusion has come to be on full consideration that the motion, timely filed, is flexible enough to adjust itself to the equitable feature of setting aside a judgment after the term, where the rights of third parties have not intervened, obtained by means of a violation of an agreement to continue, tricking the defendant into absence and out of his defense, unless the remedy is lost by *59neglect or laches. We think that conclusion is within reasoned precedents. Thus:
In Siewerd v. Farnen, 71 Md. l. c. 630, the right to strike out a judgment obtained by “fraud, surprise or irregularity,” on motion after the term, was taken for granted; witness the phrase, “It can hardly be necessary to say that courts, in the exercise of a quasi equitable jurisdiction, will,” etc.
In McIntosh v. Crawford County, 13 Kan. 171, under precisely the facts in judgment here, the remedy was allowed on motion after the judgment term.
But our own cases serve in giving countenance to that view. Thus:
In Spalding v. Meier, 40 Mo. 176, relief was granted after the term, on motion, by setting aside a judgment entered after an agreement to continue, which continuance, by inadvertence, had not been entered by the clerk.
In Downing v. Still, 43 Mo. 309, a careful judge whose juristic fame has, of right, grown gently but steadily, Buss, J., speaking for this court on a motion of the character in judgment, said (p. 319):
“The question of fraud is also raised by the motion. The charge is made that all the proceedings after the suggestion of the death of Thatcher — to-wit: the appearance of Still, the entry of judgment, the issuing of the execution, the sale and the return — were without the knowledge of the plaintiff or his attorney, and were a conspiracy to defraud him of his security. The charge is sustained by affidavits, except as to the conspiracy. The proceedings complained of were without the knowledge of those interested in seeing that they were regular. This matter should have been considered below. The objection that it can only be inquired into upon petition in the nature of a bill in equity is not well taken. Though fraud and mistake are often grounds for relief, yet the proper próceeding in a matter of this kind is by motion.”
*60The foregoing pronouncement was put, and soundly put, on the great authority of Chancellor Kent (Delancey v. Brownell, 4 Johns. 136, and Denton v. Noyes, 6 Johns. 295) and other cases cited by Judge Bliss.
In Estes v. Nell, 163 Mo. 387, Gantt, J., uses the doctrine of the Tennessee courts in deciding his case, stating it in this way: £ £ The motion or petition, it has been ruled, must show that the movent or petitioner was prevented from making the defense, by surprise, accident, mistake or fraud of the adversary without fault on his part. ’ ’
In Tennessee the use of the writ of error coram nobis to get relief in the emergency we are dealing with is a favorite practice. [Tucker v. James, 12 Heisk. 333; Dunnivant & Co. v. Miller, 1 Baxter, 227; Crawford v. Williams, 1 Swan. 341; Crouch v. Mullinix, 1 Heisk. 478.]
Returning to our own State: in State ex rel. v. Riley, 219 Mo. l. c. 682 et seq., the following excerpt from 5 Ency. Pl. & Pr. 26-27 was quoted approvingly as descriptive of the scope and office of the writ of error coram nobis-.
“The office of the writ of coram nobis is to bring the attention of the court to, and obtain relief from, errors of fact, such as the death of either party pending the suit and before judgment therein; or infancy, where the party was not properly represented by guardian, or coverture, where the common law disability still exists, or insanity, it seems, at the time of the trial; or a valid defense existing in the facts of the case, but which, without negligence on the part of the defendant,was not made, either through duress or fraud or excusable mistake; these facts not appearing on the face of the record, and being such as, if known in season, would have prevented the rendition and entry of the judgment questioned. ’ ’
*61In Fisher v. Fisher, 114 Mo. App. 627, a soundly reasoned case, it was unanimously ruled by the learned judges of the Kansas City Court of Appeals that a motion in the nature of a writ of error coram nobis, filed after the term, could reach a fraud of the very character involved in the case at bar.
Finally, the St. Louis Court of Appeals in Cross v. Gould, 131 Mo. App. 585, followed the doctrine of the Kansas City Court of Appeals in pronouncing judgment on the same character of a motion, based on the same ground involved here and filed after judgment term. The latter case has received the vise of this court as an acceptable exposition of the law. [Shuck v. Lawton, 249 Mo. 168.]
True it has beeii ruled that the writ (and, hence, the motion in the nature of the writ) can not be used merely to review and revise the opinions of the court, nor correct mere errors of law. [State v. Stanley, 225 Mo. l. c. 533.] Nor can the motion be based on facts which are inconsistent with, or contradictory of, the record. [Reed v. Bright, 232 Mo. 399.]
So, all the authorities hold that, there must be a showing of diligence. We are of opinion there was such showing made below, and that the case falls within the guarded doctrine of the Reed-Bright and Stanley cases, and the array of others heretofore cited.
Each case of this sort must necessarily be decided on its own facts. Here the trial court faced the fact that he had been misled in the hurry of an instant into deciding a case on a hearing of only one side, when the other side had a defense they could not make and were not present to make because of their trust in a broken agreement to continue. This situation brought the court within Seneca’s criticism: Qui statuit aliquid, parte inaudita altera aequum licet statuerit, hattd reg-nus fuerit — which a scholar tells me means in English: “He who decides a case without hearing the other side, though he decides justly, cannot be consid*62ered just.” "We are of opinion that the court set both itself and justice right by opening the judgment.
This opinion was written.as a principal opinion, but it was seed that fell by the wayside 'or on stony ground, and — but no matter. Still entertaining the same views after reargument In Banc, I file the same opinion as a dissent. Maybe the “stone which the builders rejected” etc. Quien sabe?